 
 
IV 
108th CONGRESS
2d Session
H. RES. 864 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Camp (for himself, Mr. Oberstar, Mr. Herger, Mr. Delahunt, Mr. Greenwood, Mr. Cardoza, Mr. Paul, Mr. Ehlers, Mr. Lynch, Mr. Terry, Mr. Filner, Mrs. McCarthy of New York, Mr. Snyder, Mr. Rogers of Michigan, Mr. Goodlatte, Ms. Watson, Mr. Boehlert, Mr. Tiberi, Mr. Tiahrt, Mr. Rangel, Mr. Cardin, Ms. Pryce of Ohio, and Mr. Kanjorski) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Recognizing and supporting the goals and ideals of National Adoption Month. 
  
Whereas there are millions of children worldwide awaiting permanent, safe, loving homes; 
Whereas there are presently more than 118,000 children in foster care homes in the United States waiting to be adopted; 
Whereas since 1987, between 118,000 and 127,000 children in the United States have been adopted each year; 
Whereas an estimated 2,100,000 children in the United States live with adoptive parents; 
Whereas approximately two percent of families in the United States include an adopted child; 
Whereas 6 in 10 Americans have had a personal experience with adoption, meaning they, a family member, or a close friend was adopted, has adopted a child, or has placed a child for adoption;  
Whereas loving and nurturing families are formed every day when committed and dedicated individuals make an important difference in the life of a child through adoption; and 
Whereas on November 4, 2004, the President proclaimed November 2004 as National Adoption Month: Now, therefore, be it  
 
That the House of Representatives recognizes and supports the goals and ideals of National Adoption Month. 
 
